Title: [July 1785]
From: Adams, John Quincy
To: 



      Friday July 1st. 1785.
      
      
       Calm weather all day. In the evening it began to lighten, and our thunder spire was fix’d; this is a small chain, fastened at the mast head; the other end of which hangs in the water, but as it is made, I believe in case of a thunder storm, it must be rather hurtful than of service. For the chain is so small, that I cannot think it would conduct much lightening; besides which it touches to a great number of ropes, and to the hull of the ship itself; which I believe, must infallibly take fire in case, the lightening should fall on this spire. The evening was extremely warm and the passengers, all except Mr. Huron and myself, went early to their chambers. We remained on deck till 3 o’clock in the morning. At about one, the air was very heavy, the weather was as calm as possible. The darkness of the night, was heightened, by a number of black threatening Clouds, that surrounded us, and by the flashes of lightening, which were very frequent, and sharp. I was observing to Mr. Huron what a profound calm reign’d in the atmosphere, when a gust of wind sufficient to blow a hat from ones head, came as if on purpose to give me the lye. Immediately Mr. Halley who had the watch ordered all the sails except the four largest, to be lowered: the wind from North west changed in an instant to West, and for half an hour were not five minutes at the same point. The squall pass’d at a small distance from us and we felt but little of it. At 2 o’clock, the weather was as calm as it had been all the evening. These squalls and thunderstorms, which are very frequent in these Seas; are what mariners dread very much. Such a leap in the wind when the vessel has all sail out, and a storm of this kind falls suddenly upon it may often dismast it: so that a great deal of precaution is necessary, in order to be prepared for the reception of these gusts. Very few Vessels pass near the Bermudas, without meeting with more or less of this kind of weather.
      
      

      4th.
      
      
       Calm weather continually: and so warm that it is almost insupportable. We still esteem ourselves 50 leagues East of the Bermudas. I wish’d very much to arrive in America before this day, which is the greatest day in the year, for every true American. The anniversary of our Independance. May heaven preserve it: and may the world still see
       
        A State where liberty shall still survive
        In these late times, this evening of mankind
        When Athens, Rome and Carthage are no more
        The world almost in slavish sloth dissolv’d.
       
      
      
       
        
   
   JQA’s quotation is from “Britannia,” lines 195–199, by James Thomson, a particular favorite of AA, who committed some of his work to memory. In Thomson’s poem, the first line given above actually reads: “A state, alone, where Liberty should live” (The Complete Poetical Works of James Thomson, ed. J. Logie Robertson, London, 1908, p. 477; Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 1:391).


       
      
       

      7th.
      
      
       At length we have reason to hope that an end is put to the calms with which we have been almost incessantly tormented, and which has kept us already, nearly fifty days at Sea: with 200 leagues still before us. This morning we had a small breeze that carried us about 3 knots an hour but it lasted only a short time and fell again into the same insipid state of nullity it had been in for a week past. At 11 o’clock another breeze came, which continued longer, and carried us more than 4 knots. The air was however still very heavy, and the atmosphere seemed crowded with thunder clouds. At about 6 in the evening it began to lighten and before 8 o’clock the rain pour’d down like a torrent. 5 or 6 storms from different parts of horizon pass’d over our heads, and burst one after the other. One clap of thunder was very heavy, and fell at a small distance from the ship. I cannot imagine a more striking situation than that of a vessel at Sea, at midnight, with no moon, having five or six such storms around her. At about 10 o’clock the air which had been all the evening intolerably warm, grew suddenly very fresh, but the storms continued almost all night, and at two o’clock in the morning it rain’d almost as hard as ever. I then went to bed.
      
      

      9th.
      
      
       The air was so effectually cleared by the breaking up of the storms which occupied the atmosphere, that we have had since yesterday morning, a fine breeze, which has sometimes made the ship run 8 knots an hour. In the last 24 hours we have shortened our voyage 53 leagues. Yesterday morning we saw a sloop, which pass’d about ½ a league starboard of us. She had no topmast. I wish’d the Captain to bear down, and speak to her, in order to be more certain where we are: but there is among mariners an unbecoming vanity, which induces them, to think, they must trust to their own point alone, and that it is dishonourable to be obliged to consult any other person. Such trivial passions seem to be in possession of the heart of man; every profession has some such false point of honour, which is productive of much harm, and of no good, but such is the force of prejudice, that few persons have force sufficient to surmount it. We suppose ourselves now about 150 leagues from New York. Such weather would carry us there in a very short time. I wish it may continue as it is.
       
       Mr. Salvius is a Sweedish merchant about 24 years old: I have spoken of all the other passengers on board before him, because his character is the most extraordinary of all. The moon has certainly a considerable influence on his mind. Upon the whole he has I believe a good heart: but he will quarrel with a person without any reason at all. His passion immediately vents itself, in terms, which one would be obliged to resent, if they were made use of by any other person, but which are not to be taken notice of coming from him: an hour afterwards, he will come and ask your pardon for what he has said, and yet, will begin again with as little reason as before. His head is full of plans and projects, which have not a shadow of comonon Sense; yet he has had a good education and often talks upon different subjects very sensibly and with much knowledge. Politeness and cleanliness seem excluded from his System of life; and one of our witty passengers wrote these four lines which form a curious epigram.
       
        Salvius ce nom me parait admirable
        A qui le porte il ne convient pas mal
        Car en le voyant soit au lit soit à Table
        Chacun s’ecrie, ah! bon dieu qu’il est Sal,! vius &c.
       
       He sail’d about 15 months ago from Hamborough for Philadelphia and pass’d in this Packet, last February: he remained from that time till we sail’d; at L’Orient, and he owns himself that he had nothing to do there. He now returns to America, and it would not be extraordinary, if he should sail with this Packet again for France, in August. He is so mysterious and mistrusting, that he tells nobody who or what he is: and never lets a word slip that may hint what are his intentions of any kind. He is not an agreeable companion, and I would not be obliged to live with him, upon any account.
      
      

      11th.
      
      
       A fresh breeze, and good wind, at about 11 o’clock, we spy’d a sail, and at ¾ after 12 we spoke to her. Found her to be an English Schooner from New York, bound to Jamaica. She left New York five days ago, and they suppose her at 69d. 40m. Longitude meridian of London which is two degrees, thirty minutes, west from Paris. Our Captain supposes us, at 72d. 55m. from Paris: which makes 45 minutes, or 16 leagues difference. ¼ of an hour after we spoke to her we saw another sail, which was a large ship. She pass’d about a league windward of us. At about 3 o’clock we made a third, and as the wind blew very fresh in an hour’s time she was as far behind us as she was when we first perceiv’d her. It was a large brig, and seem’d going directly opposite to our course. At about 6 o’clock, the wind blew hard, and for a quarter of an hour we ran at least at the rate of 10 knots. In the evening: it lightened so sharp and so frequently that the horizon appeared all in a flame. At midnight, it blew a storm, notwithstanding which we sounded but found no bottom.
      
      

      14th.
      
      
       Yesterday at about 8 o’clock in the morning, we spied a sail, at our windward; her course was nearly the same with ours. We sailed swifter than she, and gained ground so fast that at 6 in the evening she was not more than a league distant from us, to the leward. The night coming on, made us lose sight of her. In the evening we had about the ship at least a dozen of small birds of the size of a swallow, which the french call Alcides; I don’t know the English name. They are black all, except in the hind part of the back, which is white: they made a very disagreeable, and a very clamorous noise. The mariners, who find presages and omens, in almost every object they see, pretend, that they never appear except before, or after bad weather. I must however own that in this case their prognostics happen to be true. This morning at day light, we found the sloop within gun shot of us at leeward, and at about 7 o’clock we made two other sail at windward. At 2 o’clock afternoon the sloop came, and spoke to us. She was from Charlestown bound to New port, and supposes herself 45 leagues from land. From the number of persons we saw on deck, we supposed it was the Packet. Our weather has been very variable for these four or five days. We have run one day with another from 20 to 25 leagues. We have sounded at midnight these three last nights but without success.
      
      
       
        
   
   A ducklike sea bird; in this case, JQA appears to be describing a guillemot (Paul Robert, Dictionnaire alphabétique et analogique de la langue française, 9 vols., Paris, 1951–1964).


       
      
      

      15th.
      
      
       This morning with a fine breeze and good wind, we sounded and found bottom, at about 35 fathom of water: we were from thence convinced that the vessel we spoke to yesterday had deceived us with respect to our distance from land, or was very much mistaken, for so little water as 25 fathom is not to be found more than 15 or 20 leagues from the coast. We sail’d directly North, to get into our Latitude and at noon were at 39d. 45m. The wind had fallen, and became unfavourable, but it did not last so long. We found bottom at 18 fathom, in the afternoon; but at about 5 o’clock, a very threatning thunder storm arose; the Captain wishing to keep clear of the coast in case of a storm directed the ship towards the N. E. At about 7. o’clock, the gust came, upon us in a very sudden, and a very violent manner: the wind was exceeding high, and the rain pour’d down in showers. It did not last more than an hour, and then the wind abated considerably. At 5 o’clock we found 40 fathom of water, and at 7. 25.
      
      

      16th.
      
      
       This morning at 7 ½ o’clock the weather, which had been all night very cloudy, began to clear up and a sailor came from the top of the mast and told us he had made land in the N. N. W. As we had yesterday a false alarm, we did not at first believe it: some of our officers, went to the mast head, and ascertained the reality of the fact. The land which extended a considerable way, was the coast of the Jerseys, as far, as the heights of Neversunk Neversink. By noon we were within 5 leagues of land, and we fired several guns for a pilot to come, on board: at about 1: we had one, and we were in hopes of getting up to New York this evening, but by 3 o’clock, the breeze fell away, and the wind came round to the west: so that the tide being also against us, we could not proceed, and we anchored about a league from the light house on sandy hook. We remained there till 10 at night, when the tide became favourable to us: we then again set sail and with some difficulty got into North River. At about 12 o’clock at night we pass’d by the Martinique, the french packet; the Captain hail’d us, and inform’d ours that he intended to sail early in the morning for France: he sent his boat on board, and I had just time to write a Line to my mother, to inform her of my arrival.
      
      
       
        
   
   That of 17 July (Adams Papers).


       
      
       

      Sunday July 17th. 1785.
      
      
       At four in the morning we came to anchor, and weigh’d it again at eight o’clock: we sailed up the North River, and pass’d by the ruins of the forts built by the British while they were in possession of New York. Upon Staten Island they are numerous. The Entrance of this river furnishes a number of very beautiful prospects; and the Situation of a number of country Seats upon Long Island is exceeding fine. At about noon we arrived directly before the City, and anchored near the shore. All the other passengers immediately went on shore. I waited to have my trunks cleared, and at about 2 went on shore at Long Island and dined with Monsr. de Marbois the french Consul. He has from his house, (which stands on an elevation, and commands at once the City, the river, Staten and Governor’s Islands, and the harbour) one of the finest prospects I ever saw. After dinner I went with the Captain, over to the City, and walk’d about with him. Took a lodging at Cape’s tavern, which appears not to be a good one, but is said to be the most tolerable in town. We met Mr. Sears at the Coffee house, and went with him, to his house: set half an hour with him, and then we again return’d on board, where I preferred passing the night (as my trunks were there,) rather than at Capes. Found Mr. Salvius and Mr. Fontfreyde, on board, for the same reason that I was there.
       The french packets are certainly an excellent institution, but they are extremely expensive to the french government. The six packets do not cost the king less than 200,000 livres a year: for this reason it is said there are to be only four which will sail every two months. Every passenger pays five hundred livres for his passage, and it is customary to give about 2 louis d’ors among the Servants on board and the ships Crew. You live at the Captains table, and have a small apartment on board, to yourself. You must provide whatever refreshments you may be in need of: and must find your own sheets, and pillows and napkins. You are allow’d one matrass, and you may embark with you 2 trunks of four feet cube; if you have any thing more you pay freight. All the french packets are ships. The Courier de l’Amerique, has 96 feet of keel, and bears about 200 tuns. The others are nearly of the same size.
      
      
       
        
   
   François Marbois, later Comte and Marquis de Barbé-Marbois, a French diplomat long involved in American affairs, beginning in 1779 as secretary to the French minister, the Chevalier de La Luzerne, then as chargé d’affaires a year later, and finally consul general in 1783. Marbois and the Chevalier de La Luzerne had sailed to America with the Adamses on La Sensible in 1779 and learned English from JQA during the voyage. The Frenchmen were “in raptures with my Son,” JA commented, who was, they insisted, the “Master of his own Language like a Professor.” After the completion of the voyage, Marbois wrote to the elder Adams, encouraging him to take JQA back to France where the young man could obtain educational advantages unequaled in America (Howard C. Rice, “French Consular Agents in the United States, 1778–1791,” The Franco-American Review, 1:369 [Spring 1937]; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:385; Marbois to JA, 29 Sept. 1779, Adams Papers).


       
       
        
   
   Isaac Sears, the New York merchant who had emerged as a leader of the Sons of Liberty during the Stamp Act crisis and was one of the earliest in New York to call for a general congress of the colonies. Sears was serving in the state legislature and the chamber of commerce (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
      
      

      18th.
      
      
       At about 9 in the morning, I went on shore with my trunks, which were search’d, so that I almost thought myself in Europe again. I went to Cape’s, and after I had put all in order, went immediately to Mr. Jay, N: 8. Broadway. I then went to his office, which is at the corner of Dock Street, and found him there. I deliver’d to him all the Letters I had for him, and remain’d with him half an hour. I then return’d and visited Mr. van Berkel the Dutch Minister. Dined with Mr. Jay and after dinner, went immediately, to see Mr. Gerry (N: 61. King Street). Spent some time with him, and then went with him and Mr. King, and was introduced to the president of Congress, to Mr. Hardy, and Mr. Monroe of the Virginia delegation and to several other gentlemen. I went to governor Clinton’s, but he was not within. We walk’d round the rampart, and waited upon Mr. Gardoqui the spanish chargé des affaires. He was not at home. We met Mr. Ellery and Mr. Howell of the Rhode Island delegation, and Mr. McHenry of the Maryland. Spent part of the Evening with Mr. Osgood, and return’d to my lodging at about 9 o’clock.
      
      
       
        
   
   Elbridge Gerry and Rufus King were Massachusetts delegates to the congress, 1776–1781 and 1782–1785, and 1784–1787, respectively (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
       
        
   
   Richard Henry Lee, Virginia delegate 1774–1780, 1784–1787, and president from Nov. 1784 for one year (same; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774-1789, Washington, 1904-1937; 34 vols., 27:649).


       
       
        
   
   Samuel Hardy, Virginia member of the congress 1783–1785 (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
       
        
   
   George Clinton, governor of New York, 1777–1795 (same).


       
       
        
   
   Diego de Gardoqui, the Spanish chargé d’affaires, 1785–1789, the son of Joseph de Gardoqui of Bilbao, whom JA and JQA visited in Jan. 1780 and whose firm, Gardoqui & Sons, was the chief conduit of military stores to America for the Spanish court during the Revolution (Repertorium der diplomatischen Vertreter aller Länder,Repertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols. p. 445; Samuel Flagg Bemis, Pinckney’s Treaty: A Study of America’s Advantage from Europe’s Distress, 1783–1800, Baltimore, 1926, p. 71–73).


       
       
        
   
   William Ellery and David Howell, delegates 1776–1781 and 1783–1785, and 1782–1785, respectively (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
       
        
   
   James McHenry, member 1783–1786, and later secretary of war, 1796–1800 (same).


       
       
       
        
   
   Samuel Osgood, Massachusetts delegate, 1780–1784, had been elected commissioner of the United States Treasury by the congress earlier in the year and lived in New York (same; Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 17:412–419).


       
      
      

      19th.
      
      
       Breakfasted with Mr. Gerry and Mr. King. The President of Congress, who was there was so kind as to offer me, a room in his house. I delivered almost all the remainder of my Letters for this place. Saw Coll. Wadsworth, and delivered to him a Copy of the proposals concerning whale oil, which I received from the Marquis de la Fayette. Dined with the President of Congress, in company with General Howe. After dinner I carried to General Webb, a letter from Coll. Humphreys. Walk’d in the mall, and met Mr. Baldwin, a delegate from Georgia. Went to his house, sat half an hour, and return’d to my lodgings. Mr. Mölich came in soon after, and told me he intended leaving New York early to-morrow morning, upon business, and to return here on Saturday.
      
      
       
        
   
   Jeremiah Wadsworth, a Connecticut merchant, who had served as deputy and commissary general of the Continental Army, 1777–1779, and also as commissary for Rochambeau’s forces until the end of the war (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   Robert Howe, commander of the Southern Department of the Continental Army, 1777–1778, was appointed by the congress the following month to work on boundary negotiations with the western Indians (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774-1789, Washington, 1904-1937; 34 vols., 29:620).


       
       
        
   
   Samuel Blachley Webb of Connecticut, stepson and private secretary of Silas Deane and Continental officer during the Revolution (Correspondence and Journals of Samuel Blachley Webb, ed. Worthington Chauncey Ford, 3 vols., N.Y., 1893–1894, 3:254, 261, 386).


       
       
        
   
   Abraham Baldwin, delegate, 1785–1788 (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
      
      

      20th.
      
      
       Mr. Mölich went away at about 6 o’clock. In the forenoon, I delivered the remaining Letters, I had still on my hands. Saw Mr. Searle, with whom I was formerly acquainted in Holland. Dined with Mr. Leroy. Mr. Chabanel his Cousin, is to sail for Europe, in the course of three weeks. Drank tea at Mr. Ramsay’s and found a considerable company there. Mr. van Berkel, Mr. Gardoqui, and Mr. Randon, his secretary, who it is said is shortly to marry Miss Marshall. I received a Card from the president offering me again an apartment in his House; I have endeavoured to excuse myself: but it is offered again with so much kindness and politeness that I do not think I can refuse it. I promised to  wait upon the president in the morning. Paid a visit to Mrs. Price.
      
      
       
        
   
   Not found.


       
      
      

      21st.
      
      
       At 7 o’clock in the morning I left Cape’s tavern, and went to carry one of my trunks, to Water Street N: 7. where Mr. Fontfreyde lives, as I intend to send the trunk by the first opportunity to Boston, and I preferr’d leaving it with a friend, to taking it with me. Dr. A. Lee, arrived last night; and lodges with the president, his brother. I went and delivered a letter to Governor Clinton, who inform’d me, that the English packet came in last night. I immediately went with the governor’s Nephew to Mr. Jay, and inquired if there was any account from my father. He had just sent the Letters to Congress. The 1st. of June my father was presented to the King of England, and was pretty well receiv’d. I met Mr. Curson at the Coffee house. He saw my father the last day of May, but did not bring me any Letters. O! my dear Sister! do you already forget your promise? Dined with the delegates from Massachusetts. They live with a Mrs. Mercer. Miss Mercer, is a very fine young lady, and I believe a most amiable character. She appears very young, and though not a perfect beauty, the sweetness, that is to be seen in her countenance, is in my eyes preferable to it. I met Mr. Fontfreyde at 7 o’clock, and we went and bathed together in the river a little ways out of town. Went in the evening to see Mr. Salvius but found him not at home.
      
      
       
        
   
   Arthur Lee, Scottish- and English-trained physician and lawyer, commissioner to France in 1776 and Spain in 1777, and congressional delegate from Virginia, 1781–1784 (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
       
        
   
   Probably Alexander Clinton, eldest son of James Clinton, the Revolutionary general; Alexander was his uncle’s private secretary until his unexpected death two years later (E. Wilder Spaulding, His Excellency George Clinton: Critic of the Constitution, N.Y., 1938, p. 161).


       
       
        
   
   In addition to Elbridge Gerry and Rufus King, the Massachusetts delegation included Samuel Holten and George Partridge, who had been elected a delegate but apparently was not present in New York at this time (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774-1789, Washington, 1904-1937; 34 vols., 27:642; Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
      
      

      22d.
      
      
       Waited upon Mr. Salvius in the morning. He is in a disagreeable situation here; his trunk having been seized by a custom­house officer. I applied to the delegates of Massachusetts, to know if any thing was to be done for him, and Mr. King was so kind as to go with me, to two other gentleman: but nobody, could assist him: I am really sorry for what has happened to him, and wish I could assist him; but in this Country the laws are superior to every thing, and I fear Mr. Salvius will lose his trunk. I walk’d an hour with Mr. Osgood, went home and was dress’d. Dined with Mr. van Berkel, where I met with Major L’Enfant, who appears to be a sensible man. Drank tea, at Mr. Secretary Thomson’s. A number of ladies were present: one very handsome. Visited Mr. Sears in the Evening. Saw his Lady, he himself, was not at home. The weather has been uncommonly hot to day.
      
      
       
        
   
   Pierre Charles L’Enfant, French volunteer in the American army, had become since the war’s end well-known in New York for his artistic and architectural designs. He later employed his talents in redesigning for the new federal congress what became Federal Hall in New York city and was responsible for the plan of the federal city along the Potomac years later (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   Charles Thomson, secretary of the Continental Congress during its entire existence (sameAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
      
      

      23d.
      
      
       After breakfast I went to see Coll. Monroe, and Mr. Hardy, of the Virginia delegation. Call’d upon Mr. Fontfreyde. Lounged about untill near two o’clock, and then return’d again to N (189) where the gentlemen of the Virginia delegation lodge. Mr. Gerry, Mr. King, Mr. Monroe, Mr. Hardy, Mr. Smith, and myself, went all in the president’s Carriage, to General Knox, who lives about 2 miles out of town. There was a considerable company at dinner. Miss R. Sears, was remarkable among the Ladies, and was exceedingly pretty. She has lately been ill, and is a little pale, but had she sufficient colour, she would I think be a compleat beauty.
       Mr. Hardy, advised me to spend sometime in Virginia, with Mr. Wythe, who has form’d a sort of a law academy, which, he as well as Mr. Jefferson, and the president think a most usefull institution. Mr. Hardy wishes that there may be much intercourse between the different States, in order to increase, our Union. And for that purpose he thinks that it would be very useful for the youths of one State, to be educated in another.
       Went in the Evening to the Coffee house and at about 9 o’clock returned home.
      
      
      
       
        
   
   Probably Melancthon Smith, New York delegate, 1785–1788 (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
       
        
   
   Henry Knox had been appointed by the congress in March secretary at war, in which position he continued to serve until the formation of the government under the federal constitution (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   George Wythe, judge of Virginia’s chancery court, was appointed in 1779, while Jefferson was governor, to the first chair of law in America, at William and Mary College (same).


       
      
      

      24th.
      
      
       Went in the forenoon to St. Paul’s church and heard Mr. Doughty preach a sermon upon a text in Corinthians, concerning the knowledge of ourselves. He spoke to the general satisfaction of the Congregation. I afterwards went with the Captain on board our packet, and dined there. Saw Mr. B. Jarvis who invited me to go over next Sunday to Long Island. We went and engaged a Phaèton at Brooklyn, a small town on the island, opposite to N. York. Return’d to the City, and drank tea with Mr. Smith. Walk’d with Mr. Jarvis, on the batteries, till about 9 o’clock.
      
      
       
        
   
   Benjamin Jarvis was the brother of Charles Jarvis and Mary (“Polly” ) Jarvis Bowden, mentioned in later entries (entries for 31 July, 16 Aug., below).


       
      
      

      25th.
      
      
       Waited upon Major L’Enfant in the morning; gave him a Letter for le Chevalier d’Antroches. The President dined at the french Consul’s on Long Island. I went in the afternoon to see Mr. Salvius, and found the officers of the packet with him. Called upon Mr. Jay who was not at home.
      
      

      26th.
      
      
       I stroll’d about the town almost all the forenoon; dined with Coll. Monroe, and Mr. Hardy, from Virginia. Mr. A. Lee left town in the afternoon. I walk’d with Mr. Gerry and Mr. King till 7 o’clock, when I went and called on Mr. Mölich who returned last evening from his trip into the Country. Sat with him till about 9.
      
      

      27th.
      
      
       Breakfasted with Mr. Gerry in Company, with Mr. Söderström the Sweedish Consul at Boston who arrived here lately. Went with Mr. Mölich and visited Mr. van Berkel, and Mr. Le Roi; Dined at Mr. Ramsay’s in Company with Mr. Gardoqui, Mr. Randon, General Howe, General Knox, Miss Susan Livingston for whom I had a Letter, and several other persons. Miss L. appears to me to be a great talker, but says very little. Somewhat superficial, if I am not mistaken; which must always be pardoned in a Lady. Miss Marshall, is much more pleasing to me. Perhaps I judge wrong. Major L’Enfant is a true frenchman. I don’t know what to make of Don Francisco.
       It was between five and six o’clock, when we sat down to dinner, and it was near nine, before I came away.
      
      

      28th.
      
      
       Dr. Crosby came and paid me a visit in the morning. I went to see Mr. Jay, and staid about an hour with him. Dined at Cape’s tavern with the Captain and officers of the Packet. The stage for New Haven leaves this place every Monday, and thursday; it goes from Cape’s: I wish much to get away by next monday but fear I shall not be able to. Saw Major L’Enfant, and Mr. van Berkel in the Evening.
      
      
       
        
   
   Ebenezer Crosby was the son of Joseph Crosby, a Braintree justice of the peace. From 1785 until his death, Crosby was professor of midwifery at Columbia (Joshua Chamberlain, Universities and Their Sons: History, Influence and Characteristics of American Universities with Biographical Sketches and Portraits of Alumni and Recipients of Honorary Degrees . . . , 5 vols., Boston, 1898–1900, 4:332).


       
      
      

      29th.
      
      
       Dined with the president and Mr. Harrison, Mr. Osgood was so kind as to give me a Letter for Mr. Clarke at Providence, to whom I can send my trunk. Drank tea at Mrs. Sears’s. Harrison appears to be much attached to Miss Becca. Went on board the Packet in the evening, and spent a couple of hours there. She is to sail the 15th. instant the british Packet will sail the 4th.
      
      

      30th.
      
      
       Called upon the Massachusetts delegates in the morning, and afterwards upon those of Virginia. Dined with a large Company, at the president’s. He entertains three times a week, and has commonly about 25 persons at his table; all men. I was introduced to Captain Kortright who it is said has two fine Sisters. I went and spent the evening with Mr. Mölich who leaves this place to morrow for Philadelphia.
      
       

      31st.
      
      
       At about 10 in the morning I cross’d the river with Mr. B. Jarvis and found his brother Charles at Brooklyn. We went from thence to Jamaica which is 12 miles from the ferry. It is a beautiful island though the soil is very sandy. After dining at the Tavern we went to Church, where we saw Mr. Harrison, Miss S. Sears. Mr. and Mrs. Smith and Mr. and Mrs. Bordieu. After Church we went to a Mr. Ogden’s, where, Miss Jarvis lives: she is very fair but Miss Ogden is a beauty. I went with Messrs. Jarvis to see the Mother and Sisters of Coll. Smith who is now in London, Secretary to the Legation. There are five or six young Ladies in the family, one only of which is handsome. Her name is Sally. Mrs. Smith has had Letters from her Son dated as late as the 30th. of May.
       We return’d from thence to Mr. Ogden’s, and remain’d there about half an hour. Mr. C. Jarvis and I then return’d in the shay to the ferry. His brother remain’d all night at Jamaica. It was past nine in the evening when we got to the ferry, and it was then so late, that none of the ferrymen would carry us over. We lodg’d at a tavern in Brooklyn.
      
      
       
        
   
   Margaret Stephens Smith (1739–1812), wife of John Smith (d. ca. Feb. 1785), a New York merchant (Marcus D. Raymond, “Colonel William Stephens Smith,” N.Y. Geneal. and Biog. Rec.,The New York Genealogical and Biographical Record. 25:153 [Oct. 1894]; NYHS, Colls., 1904, p. 100–101).


       
       
        
   
   Sarah Smith (1769–1828), married CA in 1795.


       
      
     